Citation Nr: 1209277	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for a depressive disorder prior to February 20, 2005.

2.  Entitlement to an evaluation in excess of 70 percent for a depressive disorder, beginning February 20, 2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was initially before the Board in March 2010, at which time a claim for a compensable evaluation for bilateral hearing loss was denied.  Thus, that issue is no longer in appellate status.  

In March 2010, the Board remanded the issues of increased evaluation for a depressive disorder and entitlement to TDIU for further development.  During the pendency of the that remand, the RO granted a 70 percent evaluation for the Veteran's depressive disorder, effective February 20, 2005; the Board has recharacterized that issue on appeal, as noted above, in order to comport with that grant of benefits.  

Likewise, the RO granted entitlement to TDIU, effective March 1, 2005.  No notice of disagreement has been received as to that award and thus the Board finds that such grant satisfies the appeal as to that issue.  Thus, the Board no longer has jurisdiction over the TDIU claim.

Following completion of the development requested in the March 2010 remand, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).



FINDINGS OF FACT

1.  The Veteran filed a claim for increased evaluation for depressive disorder on January 20, 2005.

2.  Throughout the appeal period, the Veteran's psychiatric symptomatology has been productive of occupational and social impairment, with deficiencies in most areas; there is no showing of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From January 20, 2005, the criteria for the assignment of a 70 percent evaluation, but no higher, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.400(o) (2011).

2.  The criteria establishing an evaluation in excess of 70 percent for a depressive disorder throughout the appeal period has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in May 2005 that provided information as to what evidence was required to substantiate the increased evaluation claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  In May 2008, another letter explained what type of information and evidence was needed to establish a disability rating and effective date, as well as provided the Veteran with the relevant criteria under the Rating Schedule necessary for a higher evaluation.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has been assigned a 70 percent evaluation for his depressive disorder, effective February 20, 2005.  Prior to that time, a 50 percent rating is in effect.  His depressive disorder has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

Review of the claims file indicates that the Veteran's claim for increased evaluation was initially date stamped "January 20, 2005."  In the November 2011 rating decision, the RO indicated that it was assigning that effective date because that was "the date VA received [his] request for an increased evaluation."  Of the several date stamps and other handwritten dates on that claim in the claims file, the Board significantly notes the lack of any date of "February 20, 2005."  Thus, the Board here finds that the 70 percent evaluation is warranted dating back to January 20, 2005.  See 38 U.S.C.A. § 3.400(o) (2011).  

In so assigning that earlier effective date, the Board has also considered whether an earlier effective date can be assigned within the one year prior to that assigned effective date, but that no objective worsening of his symptomatology is documented in any of the treatment records of record, as discussed below.  Id.  

The Board will now turn to the issue of whether a higher evaluation than 70 percent is assigned for the established appeal period.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2011).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In this case, the Board finds that the Veteran's depressive disorder warrants a 70 percent evaluation, but no more, throughout the appeal period.  In so finding, the Board turns to the evidence of record, as detailed below. 

Review of the Veteran's VA treatment records demonstrates very scant treatment for any psychiatric disorder throughout the appeal period.  However, in January 2005, an authorization for treatment from a private healthcare provider is of record.  The Veteran indicated in a September 2005 authorization for release of medical records that he only saw this private healthcare provider, V.M., MSW, once before losing his job and relocating.

In the single treatment session report with V.M. in January 2005, the Veteran reported that he had not previously sought any psychiatric treatment prior to that session.  He stated that he was losing his job at the end of the February 2005.  He also reported difficulty with short-term memory, intrusive imagery, and emerging feelings about combat that had not surfaced previously.  He also had anxiety and difficult emoting.  Marital difficulties were also noted, and he had already been divorced once.  The Veteran's diagnosis was unclear, though he noted a suggestion of posttraumatic stress disorder (PTSD).  He wanted to set up a treatment plan and establish the Veteran with weekly visits.

Subsequent VA clinical records do not demonstrate any psychiatric treatment for depressive disorder, though it is noted as one of his active problems.  The Veteran has indicated that he did not have any other private treatment for his psychiatric disorder.

The Veteran underwent a VA examination in July 2005.  He reported he was on his second marriage and lived with his wife, two-year old son, and one of his stepsons.  He had recently moved after having lost his job with the police department due to an inability to pass the physical requirements examination.  The Veteran was able to perform his activities of daily living, noting that his only limitation on those were due to his physical ailments.  The Veteran had limited mental health treatment, noting treatment with V.M. above before he moved.  He reported ongoing sleep disturbance and was only able to sleep in his bed one night a week.  He slept in a chair frequently.  He also reported a daily irritable mood and increased arguments with his wife over the last few months.  He had poor energy and fatigue.  

On examination, the Veteran was alert and oriented to person, time and place; he was casually dressed with a dysphoric mood and subdued affect, and had a difficulty maintaining eye contact.  His speech was slightly slowed, his thinking was generally organized and he had fair judgment.  His concentration was within normal limits, with both short- and long-term memory appearing intact during the examination.  He did not report any suicidal ideation, though the examiner did note reports of self-harm at the time he lost his job.  The Veteran did not endorse any thoughts of harm to others, or any report of auditory or visual hallucinations; the examiner noted there was no evidence of psychosis.  He was assigned a GAF of 55.

The Veteran was again examined in March 2008, at which time he denied any mental health treatment since his last VA examination.  He stated that he was more easily angered and had mood swings since his last examination.  He reported increased sleep problems, increased difficulty dealing with people-indicating a constant state of tension and arguing with his wife-and that he was also down and depressed.  He was working part-time in a gun shop, but that his employment was complicated by his inability to interact with the public, by his memory and concentration problems, and by the physical requirements of standing for the day.  The Veteran stated that he sat at home when he was not working.  He would watch television "a lot" and play with his 5-year old child.  He had problems sleeping at night.  He did not use alcohol very often and indicated he had not had a drink in months.  

Objectibely, the Veteran was casually dressed, with normal personal hygiene and grooming habits.  He mumbled and spoke softly at times, his mood was euthymic, and his thought content was logical and linear.  He denied suicidal or homicidal ideations, though he did state he had thoughts of death at times.  He denied any psychosis and the examiner stated that there was no difficulty in communication.  His mood was depressed.  He was irritable and worried quite a bit, and such irritability and worry were his primary symptoms.  The Veteran estimated getting 3 to 4 hours of sleep a night.  He denied any suicidal or homicidal ideations.  He described his memory and concentration as "not good," and indicated that he could not work the till at his job because of poor concentration.  The Veteran was easily angered, usually irritable, and described anhedonia.  The Veteran's anger apparently scared his 5-year old son.  A GAF score of 60 was assigned.
The examiner concluded that the Veteran's occupational and social functioning were impacted by his depression, including irritability, memory and concentration problems, as well as significant difficulties with his wife and unwillingness to socialize and getting along with others.

Finally, the Veteran underwent a VA examination in May 2010.  He reported his social history, as described above.  Of note, his wife generally did not live in the household but instead stayed with her mother.  He had no hobbies or interests and did not have any social support or relationships.  He worked part-time as a gun salesman in a sporting goods store.  

On examination, the Veteran was reasonably well-groomed.  He seemed somewhat irritable but generally became more comfortable as the interview progressed.  His affect was somewhat restricted.  His thought processes were linear and he did not demonstrate any psychotic features.  He stated that he had suicidal ideations, indicating that he would have acted on them if not for his son.  He reported a poor memory, including dates and times, and stated he did not remember what he had been doing 2 years ago.  The Veteran had marked difficulty sleeping.  He felt immobilized by his current life situation because of his poor relationship with his wife, his inability to pursue a career as a policeman, and his financial worries.  Upon testing, the Veteran demonstrated severe depression.  His judgment was intact and he had insight and acceptance of the fact that he exhibited significant depressive symptomatology.  A GAF score of 51 was assigned.  The examiner stated it was his opinion that the Veteran's symptomatology was severe in nature.

On the basis of the foregoing, the Board finds that the Veteran's symptomatology more closely approximates to a 70 percent evaluation, but no higher, throughout the rating period on appeal.  Indeed, there is no showing of total social and occupational impairment.  Upon most recent examination, he was continuing to work, albeit part-time.  He described a marriage in which his wife lived in a separate household but he appeared to have parental contact and responsibility for a young child.  He was at no time psychotic and possessed linear and logical thought.  There is also no showing of persistent hallucinations or delusions, nor is he disoriented to time and place throughout the appeal period.

Moreover, the Veteran does not demonstrate any grossly inappropriate behavior or a persistent danger to himself or others; while the Board acknowledges the thoughts of death in the March 2008 examination, the Veteran does not demonstrate any particular plan or intent to act on any of those death thoughts, and specifically denies acting on his suicidal ideations in the most recent VA examination because of his son.  The Veteran is shown to be able to handle his activities of daily living throughout the appeal period and he is shown to be able to maintain at least minimal personal hygiene and grooming habits.  

Finally, while the Veteran subjectively complaints of memory loss, particularly in the most recent VA examination, the Board finds that the objective evidence throughout the appeal period does not demonstrate significant memory loss, such as forgetting his name, or that of his close relatives, or his former occupation.  Thus, while he may have some memory loss, such is not significant and does not rise to the level of severity contemplated by the criteria necessary for a higher rating at this time.  His other significant symptoms, such as poor sleep and near-continuous depression, have been appropriately accounted for by the 70 percemnt evaluation in effect throughout the rating period.  

The Board acknowledges that the Veteran's symptomatology is described as severe throughout the appeal period and that his lowest GAF score is 51.  However, the severity of his symptomatology is more closely approximate to the severity of symptomatology demonstrated by the 70 percent criteria under Diagnostic Code 9434, rather than the 100 percent criteria.  Accordingly, the Board finds that an evaluation in excess of 70 percent for the appeal period must be denied.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected depressive disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board notes that the Veteran has already been awarded TDIU, and therefore, no further contemplation of that issue is necessary at this time.  See Rice v. Shinseki, 23 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a 70 percent evaluation, but no higher, for a depressive disorder beginning January 20, 2005, is granted, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


